Citation Nr: 1022911	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-25 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to VA death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to July 1980.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a January 2008 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  The Veteran died in July 2006 at the age of 50.  The 
certificate of death reported the immediate cause of death as 
cardiac arrest.  The contributing cause of death was listed 
as end stage renal disease.

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  The Veteran's service treatment records show no diagnosis 
of any cardiovascular or renal disease, and the post-service 
medical evidence of record does not show a diagnosis of any 
cardiovascular or renal disease within one year of service 
separation.

4.  The medical evidence of record does not show that the 
cause of the Veteran's death was related to his military 
service or to any incident of service origin.

5.  The Veteran served during peace time from May 1978 and 
July 1980.

6.  At the time of the Veteran's death, there were no due VA 
benefits to which the Veteran was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 
1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).

2.  The criteria for eligibility for VA death pension 
benefits are not met.  38 U.S.C.A. §§ 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.1, 3.2 (2009).

3.  The criteria for entitlement to accrued benefits are not 
met.  38 U.S.C.A. §°5121 (West 2002); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. 


Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  38 U.S.C.A. 
§ 5103(a); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

The Board finds that adequate notice has been provided, as 
the appellant was informed about what evidence was necessary 
to substantiate the elements required to establish service 
connection for the cause of the Veteran's death.  
Specifically, the RO's November 2007 letter provided the 
appellant with an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected, as service connection had not been 
established for any condition during the Veteran's lifetime.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board finds that a VA medical opinion is 
not required in this matter.  The evidence of record does not 
support a finding that the cause of the Veteran's death was 
related to his military service.  In this regard, the 
appellant is claiming that the Veteran had multiple 
conditions that he stated that began when he was discharged 
from military service.  At a November 2009 Board hearing, the 
appellant testified that the Veteran's mother stated that the 
Veteran was receiving treatments 


for diabetes at the time of his separation.  However, the 
appellant does not claim diabetes or any other condition that 
she claims to be related to military service caused the 
Veteran's death.  The Veteran's death certificate reported 
that the immediate cause of death as cardiac arrest and the 
contributing cause of death was end stage renal disease.  The 
appellant does not dispute the cause of the Veteran's death 
as was reported in his death certificate.  Nor does she claim 
that the Veteran had any cardiovascular or renal condition 
that was related to his military service.  Furthermore, the 
medical evidence of record does not show that the cause of 
the Veteran's death was related to his military service.  
Thus, a medical opinion addressing the etiology of the cause 
of the Veteran's death is not required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

With respect to the appellant's claims for entitlement to 
death pension and entitlement to accrued benefits, the issues 
are being decided as a matter of law, and VA's duties to 
notify and assist do not apply.  Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002) (holding that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the appellant or 
on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The appellant should not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) 


(holding that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
claimant).

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
cardiovascular-renal disease, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.5, 3.312 (2009).  The principal cause of death 
the service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related to 
the 


cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The Veteran died in July 2006 at the age of 50.  The death 
certificate reported the immediate cause of death as cardiac 
arrest and the contributing cause of death as end stage renal 
disease.  At the time of the Veteran's death, service 
connection was not in effect for any disability.

The Veteran's service treatment records are negative for any 
complaints, treatments, or diagnoses of any cardiovascular or 
renal disease.

A November 2005 VA treatment report noted a primary diagnosis 
of hypertension, and listed end stage renal disease as a 
secondary diagnosis.  A January 2006 VA renal clinic note 
showed that the Veteran and his spouse came in for 
certification of home hemodialysis and to confirm low urea 
reduction ratio clearance from treatment.  A February 2006 VA 
treatment report noted diagnoses of hypertension; diabetes 
mellitus, Type II; chronic nephritis, not otherwise 
specified; erectile dysfunction; hyperparathyroidism; and end 
stage renal disease on home hemodialysis.  Subsequent VA 
treatment records show that the Veteran was consistently 
diagnosed with various conditions, to include hypertension, 
diabetes mellitus, Type II, chronic nephritis, erectile 
dysfunction, hyperparathyroidism, depression; and end stage 
renal disease for which he was on home hemodialysis 
treatment.

A July 2006 VA treatment report noted that the Veteran had 
collapsed after home dialysis as a result of cardiac arrest.  
The emergency medical services found the Veteran with agonal 
breathing.  Multiple round of epinephrine/atropine was given; 
however, an hour after being given cardiopulmonary 
resuscitation and pulseless electrical activity on rhythm, 
the Veteran was pronounced dead.

A VA July 2006 anatomic pathology report noted final anatomic 
diagnoses of concentric hypertrophy of the left ventricle and 
an acute myocardial infarction in the left ventricle with 
fibrosis of both ventricles; edema of the lungs; congestive 
hepatosplenomegaly; end stage renal disease with chronic 
nephritis; hyperplasia of the parathyroid glands; and mild 
arteriosclerosis involving the aorta, coronary arteries, and 
other arteries.

The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability contributed substantially or materially to cause 
the Veteran's death.  The Veteran's service treatment records 
are negative for any diagnosis of cardiovascular or renal 
disease.  In addition, the medical evidence of record showing 
diagnoses of hypertension or end stage renal disease was not 
until November 2005, approximately 26 years after separation 
from military service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Furthermore, there is no medical evidence of record that 
relates the cause of the Veteran's death to his military 
service.  Other than the Veteran's death certificate and the 
report of final anatomic diagnosis, there is no other medical 
evidence of record that discusses the cause of the Veteran's 
death.

The appellant contends that the Veteran had multiple 
conditions that he stated that began when he was discharged 
from military service.  At a November 2009 Board hearing, the 
appellant also testified that the Veteran's mother stated 
that the Veteran was receiving treatments for diabetes upon 
separation.  See Layno v. Brown, 6 Vet. 


App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
However, the appellant does not claim that diabetes was the 
cause of the Veteran's death, nor does the competent evidence 
of record support this finding.  

The appellant's statements alone can not be considered 
competent evidence on medical causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Only independent medical evidence may be considered 
to support Board findings.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of the Veteran's death.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for the cause of the 
Veteran's death is not warranted.  

II. Death Pension

Nonservice-connected death pension is payable to the 
surviving spouse of a Veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
Veteran of war who served active military, naval or air 
service during a period of war.  38 U.S.C.A. § 1521(j); 38 
C.F.R. §§ 3.1, 3.2.

In this case, the Veteran's active duty service was during 
peace time from May 1978 to July 1980, and therefore is not 
the type of service that can qualify a 


claimant for nonservice-connected death pension.  
Additionally, as noted above, service connection had not been 
established for any condition during the Veteran's lifetime.  
Therefore, the Board finds that the appellant is not eligible 
for the requested benefit.

It is the law that is dispositive of the issue.  The evidence 
shows that the Veteran did not have the requisite type of 
service to establish entitlement to VA death pension 
benefits.  Accordingly, entitlement to VA death pension 
benefits must be denied as a matter of law.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

III. Accrued Benefits

Under the provisions of 38 U.S.C.A. § 5121, a Veteran's 
surviving spouse may receive accrued benefits consisting of 
up to two years of due but unpaid benefits to which the 
Veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  38 U.S.C.A. 5121; 38 C.F.R. § 3.1000.  Application 
for accrued benefits must be filed within 1 year after the 
date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. §°3.1000(c); 
see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
Veteran's claim).  There is no basis for an accrued benefits 
claim, unless the individual from whom the accrued benefits 
claim derives had a claim for VA benefits pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).

In this case, the evidence shows the Veteran died in July 
2006, and the appellant's claim for entitlement to accrued 
benefits was received in November 2007; as such, her claim 
was not timely filed.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§°3.1000(c).  Moreover, there is no evidence that the Veteran 
had any pending claim with VA when he died.  Therefore, the 
threshold legal criteria for establishing entitlement to 
accrued benefits are not met.  As the law pertaining to 
eligibility for accrued 


benefits is dispositive of this issue, the appellant's claim 
must be denied as a matter of law.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(c); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER


Service connection for the cause of the Veteran's death is 
denied.

Entitlement to VA death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


